
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Allard submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an artistic tribute
		  to commemorate the speech given by President Ronald Reagan at the Brandenburg
		  Gate on June 12, 1987, should be placed within the United States
		  Capitol.
	
	
		Whereas the people of the United States successfully
			 defended freedom and democracy for over 40 years in a global Cold War against
			 an aggressive Communist tyranny;
		Whereas President Ronald Wilson Reagan’s demonstration of
			 unwavering personal conviction during this conflict served to inspire millions
			 of people throughout the United States and around the world to seek democracy,
			 freedom, and greater individual liberty; and
		Whereas President Reagan’s determined stand against the
			 Soviet Union during his 8 years as President served as the catalyst for the
			 collapse of the Soviet Union: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 an artistic tribute to commemorate the speech given by President Ronald Reagan
			 at the Brandenburg Gate on June 12, 1987, during which he uttered the immortal
			 words, Mr. Gorbachev, tear down this wall!, should be placed
			 within the United States Capitol.
		
